IN THE COURT OF APPEALS OF IOWA

                                   No. 13-1716
                             Filed October 29, 2014


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

FREDERICK BATEMAN,
     Defendant-Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Scott County, Mark R. Lawson,

Judge.



       Frederick Bateman appeals from his convictions for possession of

marijuana with intent to deliver, carrying weapons, and interference with official

acts. AFFIRMED.



       Mark C. Smith, State Appellate Defender, and Melinda J. Nye, Assistant

Appellate Defender, for appellant.

       Thomas J. Miller, Attorney General, Tyler J. Buller, Assistant Attorney

General, Michael Walton, County Attorney, and Will Ripley, Assistant County

Attorney, for appellee.



       Considered by Vogel, P.J., and Vaitheswaran and Potterfield, JJ.
                                               2


VOGEL, P.J.

       Frederick Bateman appeals from his convictions for possession of

marijuana with intent to deliver, in violation of Iowa Code section 124.401(1)(d)

(2011), carrying weapons, in violation of Iowa Code section 724.4(3)(b), and

interference with official acts, in violation of Iowa Code section 719.1(1).

Bateman asserts trial counsel was ineffective for failing to move to suppress the

evidence obtained following an alleged unlawful stop. Because we conclude the

record is inadequate to address Bateman’s ineffective-assistance claim, we

preserve this claim for possible postconviction relief proceedings and affirm his

convictions.

       On December 8, 2012, at approximately 1:20 in the morning, Officer

Daniel Reeves initiated a traffic stop of Bateman’s vehicle.                 Officer Reeves

informed Bateman he stopped Bateman’s vehicle because one of the lamps

illuminating Bateman’s rear license plate was not working.1 Officer Reeves then

detected the odor of marijuana, which Corporal Austin Kean, who arrived shortly

after the stop, corroborated. Officer Reeves ordered Bateman to exit the vehicle,

which Bateman initially refused to do. Eventually Bateman got out of the car but

passively resisted being handcuffed.               Officer Reeves attempted to use a


1
  This statement was corroborated in Officer Reeves’s police report, which stated he
“conducted a traffic stop [of Bateman’s vehicle] for having a license plate light out.” It
was further corroborated at trial in the following exchange:
         Q: And what was the reason for that traffic stop? A: The license plate
         light was out.
Additionally, the district court, in its recitation of facts, stated Officer Reeves “initiated a
traffic stop of the defendant’s automobile based upon a defective license plate light.”
The court further noted: “The State has failed to establish the registration plate was not
legible from a distance of 50 feet to the rear. The testimony established that one of two
rear license plate lights was defective. Therefore, it is possible that the plate was still
visible.”
                                           3


“decentralizing technique” to take Bateman to the ground, which resulted in

Officer Reeves falling and Bateman running away. Corporal Kean eventually

apprehended Bateman by using a taser, after which the officers discovered a

knife along Bateman’s flight path and a baggie containing sixteen individual

baggies of marijuana in the area in which Bateman had fallen.

       Bateman was charged with possession of marijuana with intent to deliver,

in violation of Iowa Code section 124.401(1)(d) (2011), one count of carrying

weapons, in violation of Iowa Code section 724.4(3)(b), interference with official

acts, in violation of Iowa Code section 719.1(1), and improper registration plate

lamp, in violation of Iowa Code section 321.388. A bench trial was held on

August 12, 2013,2 and Bateman was found guilty of the possession, carrying

weapons, and interference with official acts charges. The court found Bateman

not guilty on the improper license plate lighting charge because: “The State . . .

failed to establish the registration plate was not legible from a distance of 50 feet

to the rear.” Bateman appeals, asserting trial counsel was ineffective for failing

to file a motion to suppress the evidence obtained following the stop.

       A defendant may raise an ineffective-assistance claim on direct appeal if

the record is adequate to address the claim. State v. Straw, 709 N.W.2d 128,

133 (Iowa 2006). We may either decide the record is adequate and issue a

ruling on the merits, or we may choose to preserve the claim for postconviction

proceedings. Id. We review ineffective-assistance-of-counsel claims de novo.

2
  Bateman filed a post-trial motion arguing that, because the State failed to prove he
violated section 321.388, “there [was] no probable cause basis for that stop.” The State
resisted Bateman’s motion on the ground that it was effectively an untimely motion to
suppress. In its ruling, the district court found this was a motion in arrest of judgment
and denied it.
                                            4

Id.   To succeed on this claim, the defendant must show, first, that counsel

breached an essential duty, and, second, that he was prejudiced by counsel’s

failure. Id.

       Bateman is correct in his assertion that having one inoperable light on his

license plate is not a violation of the law. See Iowa Code § 321.388 (“Either the

rear lamp or a separate lamp shall be so constructed and placed to illuminate

with a white light the rear registration place and render it clearly legible from a

distance of fifty feet to the rear.”); State v. Reisetter, 747 N.W.2d 792, 794 (Iowa

Ct. App. 2008) (noting a violation of section 321.388 only occurs when the

license plate is not illuminated such that it cannot be seen from a distance of fifty

feet). Neither party elicited testimony as to whether Bateman’s license plate was

visible at a distance of fifty feet, but the officer testified “the license plate light was

out.” Without hearing what trial counsel’s strategy was in defending all four of

Bateman’s charges, we cannot adjudicate Bateman’s ineffective-assistance claim

on this record.     See State v. Truesdell, 679 N.W.2d 611, 616 (Iowa 2004)

(“Ordinarily, ineffective assistance of counsel claims are best resolved by

postconviction proceedings to enable a complete record to be developed and

afford trial counsel an opportunity to respond to the claim.”). Therefore, this

claim is preserved for possible postconviction relief proceedings, where a more

complete record may be established.               See Straw, 709 N.W.2d at 133.

Consequently, we affirm Bateman’s convictions.

       AFFIRMED.